NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

             RICKY KAMDEM-OUAFFO,
                 Plaintiff-Appellant

                           v.

  PEPSICO INC., PETER S. GIVEN, JR., NAIJIE
ZHANG, SCENTSATIONAL TECHNOLOGIES LLC,
            STEVEN M. LANDAU,
             Defendants-Appellees
            ______________________

                      2016-1668
                ______________________

   Appeal from the United States District Court for the
Southern District of New York in No. 7:14-cv-00227-KMK,
Judge Kenneth M. Karas.
                 ______________________

                Decided: August 5, 2016
                ______________________

   RICKY KAMDEM-OUAFFO, New Brunswick, NJ, pro se.

   ROBERT LAWRENCE MAIER, Baker Botts, LLP, New
York, NY, for defendants-appellees PepsiCo Inc., Peter S.
Given, Jr., Naijie Zhang. Also represented by JENNIFER
COZEOLINO TEMPESTA.
2                           KAMDEM-OUAFFO    v. PEPSICO INC.



   MELVIN C. GARNER, Leason Ellis LLP, White Plains,
NY, for defendants-appellees ScentSational Technologies
LLC, Steven M. Landau. Also represented by LAUREN
BRETTE SABOL; JOEL B. ROTHMAN, Schneider Rothman IP
Law Group, Boca Raton, FL.
                ______________________

       Before DYK, BRYSON, and REYNA, Circuit Judges.
PER CURIAM.
    Dr. Ricky Kamdem-Ouaffo appeals from a decision of
the United States District Court for the Southern District
of New York dismissing with prejudice Dr. Kamdem-
Ouaffo’s Second Amended Complaint. Kamdem-Ouaffo v.
PepsiCo, Inc., No. 14-CV-227, 2016 WL 369684, at *1
(S.D.N.Y. Jan. 26, 2016). We affirm.
                       BACKGROUND
    Dr. Kamdem-Ouaffo worked as a food scientist at
PepsiCo, Inc.’s (“PepsiCo”) research and development
facility in Valhalla, NY, from July 14, 2008, to September
28, 2009, for which he received $82,142 in compensation
for his work. [Id.] He was not formally employed by
PepsiCo, but by Subex Technologies, Inc. (“Subex”), which
provided his services to PepsiCo. Before beginning work,
on July 9, 2008, Dr. Kamdem-Ouaffo signed an agreement
(the “Agreement” or “Attachment B”) in which he stated
that he did “hereby assign and agree to assign to [Pepsi-
Co] all [his] right, title and interest in and to all inven-
tions, discoveries, improvements, ideas, . . . and other
works of authorship (collectively, ‘Intellectual Property’),
whether or not patentable, . . . created, developed, written
KAMDEM-OUAFFO   v. PEPSICO INC.                            3



or conceived by [him] during the period of such work.”
Appendix (“App.”) tab 22 at 1. 1



   1    Attachment B to the Staffing Supplier Agreement,
titled “Staffing Supplier Employee Agreement Regarding
Confidentiality and Intellectual Property,” provided:
   In consideration of payment to me by my employ-
   er, the Staffing Supplier named below . . . for the
   performance of work or assignments for PepsiCo,
   Inc. or any of its affiliates (hereinafter “Compa-
   ny”) . . . I agree to the following provisions:
   A. I hereby assign and agree to assign to Compa-
   ny all my right, title and interest in and to all in-
   ventions, discoveries, improvements, ideas,
   products, formulae, machines, mask works, de-
   signs, methodologies, processes, know-how, re-
   search and development, . . . and other works of
   authorship (collectively, “Intellectual Property”),
   whether or not patentable, . . . created, developed,
   written or conceived by me during the period of
   such work . . . in whole or in part
       1. In the course of such work or assignment, or
       2. Which are suggested by or result from any
       task assigned to me . . . or
       3. With the use of Company’s time, material,
       facilities, or private or proprietary infor-
       mation;
       ....
   C. This Agreement does not constitute a contract
   of employment between Company and me . . . .
Id. The Agreement identified Subex Technologies Inc. as
the Staffing Supplier. Id. at 2. Dr. Kamdem-Ouaffo also
4                             KAMDEM-OUAFFO     v. PEPSICO INC.



    Dr. Kamdem-Ouaffo alleges that, no later than Sep-
tember 16, 2009, PepsiCo “expunged [his] name from”
intellectual property he created during his employment.
Kamdem-Ouaffo, 2016 WL 369684, at *2 (internal quota-
tion marks and citation omitted). On September 28, 2009,
Dr. Kamdem-Ouaffo’s work assignment contract expired
and it was not renewed. Dr. Kamdem-Ouaffo sent a letter
to PepsiCo in which he made an “authorship claim on any
current or future work resulting in . . . flavor encapsulates
or . . . aroma delivery systems.” Id. (internal quotation
marks and citation omitted). PepsiCo subsequently filed
five patent applications. Four of the applications remain
pending. One of the applications became U.S. Patent No.
8,474,637 (“the ’637 patent”) for “Releasable Entrapment
of Aroma Using Polymeric Matrix,” granted on July 2,
2014. Id. at *3. The named inventors of the ’637 patent
are Dr. Naijie Zhang and Dr. Peter Given, two PepsiCo
employees. See ’637 patent. On October 11, 2012, Dr.
Kamdem-Ouaffo submitted a request to PepsiCo, asking
that it amend the relevant patent applications and patent
to credit him as an inventor. PepsiCo did not reply or
make any amendments.
    Dr. Kamdem-Ouaffo commenced this action on Janu-
ary 31, 2014, [id.] initially alleging thirteen causes of
action against PepsiCo, Dr. Zhang, and Dr. Given. 2 Pep-


signed “Attachment C to the Staffing Supplier Agreement:
Acknowledgement of Temporary Work Assignment,”
which stated “I understand that I am an employee of the
Staffing Supplier and I am not an employee of PepsiCo,
Inc. or any of its affiliates (collectively, ‘PepsiCo’).” Id. at
3.
    2    Dr. Kamdem-Ouaffo alleged “breach of intellectu-
al property agreement,” “wrongful appropriation of plain-
tiff's intellectual property,” “fraudulent obtaining of
signature,” “correction of inventorship,” “unjust enrich-
KAMDEM-OUAFFO    v. PEPSICO INC.                            5



siCo filed a motion to dismiss on June 6, 2014, and the
district court dismissed the First Amended Complaint
without prejudice on March 9, 2015. On March 25, 2015,
Dr. Kamdem-Ouaffo filed his Second Amended Com-
plaint, alleging five causes of action, and joining ScentSa-
tional Technologies LLC and its Chief Technology Officer
Steven Landau (collectively, “ScentSational”). 3 Dr.
Kamdem-Ouaffo alleged (1) that the Agreement is unen-
forceable, invalid, or voidable; (2) unjust enrichment; (3)
constructive trust; (4) correction of inventorship under 35
U.S.C. § 256; and (5) defamation. 4




ment,” “the necessity of constructive trusts,” a “request for
subpoenas,” three causes of action relating to alleged false
statements made to the USPTO, and three causes of
action relating to other alleged criminal conduct.
Kamdem-Ouaffo, 2016 WL 369684, at *3.
    3    After ScentSational and PepsiCo filed motions to
dismiss the Second Amended Complaint, and without the
court’s permission, Dr. Kamdem-Ouaffo submitted a
Proposed Second Amended Complaint With More Defini-
tive Statements (“Revised Second Amended Complaint”).
The district court did not consider, for the purposes of
resolving the motions to dismiss, Dr. Kamdem-Ouaffo’s
Revised Second Amended Complaint. It did not abuse its
discretion in doing so, having determined that the filing
was untimely, dilatory, and “the purportedly more defini-
tive statements contained in the Revised [Second Amend-
ed Complaint] ultimately offer ‘no clue as to how the
[Second Amended Complaint’s] defects would be cured.’”
Kamdem-Ouaffo, 2016 WL 369684, at *4 n.8 (quoting
Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC,
797 F.3d 160, 190 (2d Cir. 2015)).
    4    Dr. Kamdem-Ouaffo joined ScentSational only
with respect to his correction of inventorship claim. The
district court did not reach the issue of whether ScentSa-
6                             KAMDEM-OUAFFO     v. PEPSICO INC.



   The district court dismissed the Second Amended
Complaint with prejudice. Dr. Kamdem-Ouaffo appeals.
We have jurisdiction under 28 U.S.C. § 1295(a)(1).
                         DISCUSSION
                               I
    We review de novo the district court’s dismissal of a
complaint for failure to state a claim under Fed. R. Civ. P.
12(b)(6) and review de novo the district court’s dismissal
of a complaint for lack of standing. Rothstein v. UBS AG,
708 F.3d 82, 90 (2d Cir. 2013).
                               II
     This case involves essentially three sets of causes of
action: (1) unenforceable contract, unjust enrichment, and
constructive trust; (2) correction of inventorship under 35
U.S.C. § 256; and (3) defamation. We first address Dr.
Kamdem-Ouaffo’s claims of unenforceable contract,
unjust enrichment, and constructive trust. “[W]e may
affirm the judgment of the district court on any ground
that finds a basis in the record . . . .” Rothstein, 708 F.3d
at 94.
     The district court found that Dr. Kamdem-Ouaffo’s
“bare allegations of lack of mutual assent, failure to
disclose material facts to . . . Plaintiff, and ambiguity, . . .
are no more than naked assertions devoid of further
factual enhancement,” and held that Dr. Kamdem-Ouaffo
failed to establish any right to relief for an unenforceable
contract. Kamdem-Ouaffo, 2016 WL 369684, at *8, 10
(internal quotation marks, alterations, and citations
omitted). First, the district court rejected Dr. Kamdem-
Ouaffo’s allegation of lack of mutual assent on the basis
that “he was never given the opportunity to review the



tional was properly joined since it resolved the correction
of inventorship claim on other grounds.
KAMDEM-OUAFFO   v. PEPSICO INC.                            7



entire Agreement,” id. at *8 (internal quotation marks
and citation omitted), because under New York law, “[a]
party’s failure to read or understand a contract that it
signs does not relieve it of its obligation to be bound by
the contract,” id. (quoting In re Lehman Brothers Inc., 478
B.R. 570, 587 n.19 (S.D.N.Y. 2012), aff'd sub nom. In re
Lehman Bros. Holdings Inc., 761 F.3d 303 (2d Cir. 2014)).
Second, the district court rejected Dr. Kamdem-Ouaffo’s
argument that the contract should be voided or found
unenforceable based on an alleged breach of the implied
covenant of good faith and fair dealing by PepsiCo be-
cause under New York law, “only parties to a contract can
be held liable for breach of the implied covenant of good
faith and fair dealing.” Id. at *9 (citing, e.g., Am.–
European Art Assocs., Inc. v. Trend Galleries, Inc., 227
A.D.2d 170, 171 (N.Y. App. Div. 1996)). Third, the district
court rejected Dr. Kamdem-Ouaffo’s claim that there was
no definiteness as to his consideration because it found
that the $82,142 that he received was the consideration
promised in Attachment B. Id. at *9. Finally, the district
court rejected Dr. Kamdem-Ouaffo’s charge that PepsiCo
committed fraud because his complaint failed to meet the
heightened pleading standard for fraud claims. Id. at *10.
We discern no error in the district court’s dismissal of the
unenforceable contract claim on these grounds.
    We also affirm the district court’s dismissal of Dr.
Kamdem-Ouaffo’s unjust enrichment claim. “An unjust
enrichment claim is rooted in the equitable principle that
a person shall not be allowed to enrich himself unjustly at
the expense of another. Thus, in order to adequately plead
such a claim, the plaintiff must allege that (1) the other
party was enriched, (2) at that party’s expense, and (3)
that it is against equity and good conscience to permit the
other party to retain what is sought to be recovered.”
Georgia Malone & Co. v. Rieder, 973 N.E.2d 743, 746
(N.Y. 2012) (internal quotation marks and citations
omitted). Dr. Kamdem-Ouaffo alleges in his Second
Amended Complaint that “[PepsiCo] ha[s] been unjustly
8                           KAMDEM-OUAFFO    v. PEPSICO INC.



enriched at the detriment of the Plaintiff” because Pepsi-
Co “claimed and patented the Plaintiff’s inventions
worldwide for [its] own benefit” even though Attachment
B was “invalid and/or unenforceable,” PepsiCo never
reimbursed him for commute-related expenses, and never
offered him any relocation or alternative living arrange-
ment closer to PepsiCo’s facilities. App. tab. 14 at ¶¶ 245–
47, 249, 251. Dr. Kamdem-Ouaffo failed to plead a viable
claim of unjust enrichment against PepsiCo. And because
“a claim of constructive trust under New York law re-
quires [p]laintiffs to show unjust enrichment,” In re
Lehman Bros. Holdings Inc., 541 B.R. at 581, we also
affirm the district court’s dismissal of Dr. Kamdem-
Ouaffo’s constructive trust claim.
                             III
    We next address Dr. Kamdem-Ouaffo’s correction of
inventorship claims. First, the district court did not err in
holding that “Plaintiff cannot bring a correction of inven-
torship claim for any of the referenced patent applica-
tions.” Kamdem-Ouaffo, 2016 WL 369684, at *11. We
have held “that § 116 does not provide a private right of
action to challenge inventorship of a pending patent
application. Once a patent issues, however, 35 U.S.C.
§ 256 provides a private right of action to challenge inven-
torship.” HIF Bio, Inc. v. Yung Shin Pharm. Indus. Co.,
600 F.3d 1347, 1354 (Fed. Cir. 2010). 5
    The district court also held that “Plaintiff lacks stand-
ing to make [] a claim [challenging inventorship of the
issued ’637 patent] because, pursuant to [Attachment B],
he assigned his patent rights to PepsiCo. . . . Further-


    5   To the extent Dr. Kamdem-Ouaffo seeks correc-
tion of inventorship of international patents or patent
applications, the district court lacks jurisdiction to enter-
tain those claims. See, e.g., Voda v. Cordis Corp., 476 F.3d
887, 900 (Fed. Cir. 2007).
KAMDEM-OUAFFO    v. PEPSICO INC.                              9



more, Plaintiff’s conclusory allegations of ‘damages in
terms of the loss of the ownership, inventorship, recogni-
tion, and the honor for his valuable, marketable, confiden-
tial, patentable and now patented intellectual property’ do
not suffice, . . . as [Attachment B] unmistakably leaves
Plaintiff with none of the requisite interests for standing.”
Kamdem-Ouaffo, 2016 WL 369684, at *12 (quoting the
Second Amended Complaint). To the extent that the
district court relied on the proposition that a “plaintiff
lack[s] standing to pursue a patent infringement claim
where he [has] assigned away all his patent rights and
thus [does] not have an ownership interest in the pa-
tents,” id. (citing Jim Arnold Corp. v. Hydrotech Sys., Inc.,
109 F.3d 1567, 1572 (Fed. Cir. 1997)), that holding was
mistaken.
     As Dr. Kamdem-Ouaffo points out, we have held that
“concrete and particularized reputational injury can give
rise to Article III standing. . . . For example, if the claimed
inventor can show that being named as an inventor on a
patent would affect his employment, the alleged reputa-
tional injury likely has an economic component sufficient
to demonstrate Article III standing.” Shukh v. Seagate
Tech., LLC, 803 F.3d 659, 663 (Fed. Cir. 2015) (emphasis
added), cert. denied, No. 15-1285, 2016 WL 1558902 (U.S.
June 27, 2016). That is, concrete and particularized
reputational injury can support Article III standing for a
§ 256 claim even where an employee has assigned all of
his interest in an invention and cannot pursue an in-
fringement action. See Shukh, 803 F.3d at 661. But repu-
tational injury alone is not sufficient; rather, it must be
tied to economic consequences, such as loss of employment
prospects. Id. at 663 (“Dr. Shukh presented evidence from
which a trier of fact could conclude that these reputation-
al harms had economic consequences—namely, that [he]
was unable to find employment after he was terminated
from Seagate.”); id. at 667 (“Dr. Shukh’s inability to
obtain employment is a concrete and particularized
10                         KAMDEM-OUAFFO    v. PEPSICO INC.



financial harm that suffices to create Article III stand-
ing.”).
     We affirm the district court’s holding that Dr.
Kamdem-Ouaffo lacked standing for his correction of
inventorship claim because Dr. Kamdem-Ouaffo’s sole
claim of injury, in his Second Amended Complaint, stem-
ming from his alleged loss of inventorship, was a bare
assertion that “Plaintiff sustains and/or might sustain
damages in terms of the loss of the ownership, inventor-
ship, recognition, and the honor for his . . . Intellectual
Property.” App. tab. 15 at ¶ 304 (emphasis added). An
allegation that one “sustains and/or might sustain” injury,
including reputational injury, is not “concrete and partic-
ularized,” but rather “conjectural or hypothetical.” Lujan
v. Defs. of Wildlife, 504 U.S. 555, 560 (1992). “Where, as
here, a case is at the pleading stage, the plaintiff must
‘clearly . . . allege facts demonstrating’ each element [of
standing].” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547
(2016) (citation omitted). Dr. Kamdem-Ouaffo did not
clearly allege facts demonstrating actual harm to his
reputation and that his alleged reputational harm had an
economic component such as loss of employment. 6 See
Shukh, 803 F.3d at 666–67.
                            IV
     Third, we address Dr. Kamdem-Ouaffo’s defamation
claim. The district court found that “[a]ccording to Plain-
tiff, ‘[t]he said written defamatory statements were made
[by PepsiCo Defendants] to the United States government
in a document dated 12/18/2009.’” Kamdem-Ouaffo, 2016
WL 369684, at *12. The New York statute of limitations
provides that an action for defamation be commenced


     6  To be sure, Dr. Kamdem-Ouaffo argues he suf-
fered economic harm from his termination, but these
allegations are distinct from economic damage from not
being listed as an inventor on the patent.
KAMDEM-OUAFFO   v. PEPSICO INC.                         11



within one year. N.Y. C.P.L.R. § 215(3). New York follows
“the single publication rule, which states that a cause of
action for defamation accrues on the date the offending
material is first published.” Nussenzweig v. diCorcia, 878
N.E.2d 589, 590 (N.Y. 2007). Thus, the district court did
not err in holding that Dr. Kamdem-Ouaffo’s defamation
claim is time-barred. We do not reach the district court’s
conclusion that the defamation action fails to state a
claim.
                            V
     Finally, Dr. Kamdem-Ouaffo raises several new
arguments for the first time on appeal. See, e.g., Appel-
lant’s Br. at 15 (arguing that the fees paid to Subex
“criminally exceeded statutory limits for Employment
Agency Fees); id. at 18 (arguing that “there remains a
question as to whether Subex . . . was a lawful New York
entity through which PepsiCo may assert and enforce
itself as sole assignee and owner of Plaintiff-Appellant’s
patented Intellectual Property . . . .”). We decline to
address Dr. Kamdem-Ouaffo’s arguments made for the
first time on appeal. Gant v. United States, 417 F.3d 1328,
1332 (Fed. Cir. 2005) (“Arguments not made in the court
or tribunal whose order is under review are normally
considered waived.”).
                      AFFIRMED
                          COSTS
   No costs.